Exhibit 10.1

 

Execution Copy

 

AGREEMENT

 

This AGREEMENT, dated as of April 4, 2013 (the “Agreement”), is by and among
Nabors Industries Ltd., a Bermuda exempted company (the “Company”), and the
other entity signatory hereto (the “Investor”).

 

WHEREAS, within two business days of the execution of this Agreement, the Board
of Directors of the Company (the “Board”) intends to appoint Mr. Howard Wolf as
a director (the “2013 Director Designee”) with a term expiring at the 2013
annual meeting of shareholders;

 

WHEREAS, at the Company’s 2013 and 2014 annual meetings of shareholders, the
Board intends to nominate the 2013 Director Designee for election as a member of
the Board, in each case with a term expiring at the Company’s next annual
meeting of shareholders, and recommend that the shareholders of the Company vote
to elect the 2013 Director Designee as a director of the Company at the
Company’s 2013 and 2014 annual meetings of shareholders;

 

WHEREAS, at the Company’s 2014 annual meeting of shareholders, the Board intends
to nominate an individual selected by the Company, subject to the approval of
the 2013 Director Designee, who shall be independent of the Investor and would
be considered an independent director of the Company under Section 303A of the
New York Stock Exchange’s Listed Company Manual (the “2014 Director Designee”
and, together with the 2013 Director Designee, the “Director Designees”) for
election as a member of the Board to replace the retiring Class II director,
with a term expiring at the Company’s next annual meeting of shareholders, and
recommend that the shareholders of the Company vote to elect the 2014 Director
Designee as a director of the Company at the Company’s 2014 annual meeting of
shareholders;

 

WHEREAS, the Investor economically owns (as defined below) the interests in
common stock, $0.001 par value, of the Company (the “Common Shares”) specified
on Schedule A of this Agreement;

 

WHEREAS, the Investor supports the election of the Director Designees to the
Board; and

 

WHEREAS, the Company has taken action pursuant to its Rights Agreement with
Computershare Trust Company, N.A., dated as of July 16, 2012 (the “Rights
Agreement”), to exempt the Investor from being an “Acquiring Person” as a result
of this Agreement or the acquisition of additional Common Shares; provided that
the Investor does not Beneficially Own (as defined in the Rights Agreement) more
than 14.99% of the outstanding Common Shares.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I

 

REPRESENTATIONS

 

Section 1.1.                                 Authority; Binding Agreement.  (a) 
The Company hereby represents that this Agreement and the performance by the
Company of its obligations hereunder (i) has been duly authorized, executed and
delivered by it, and is a valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, (ii) does not
require the approval of the shareholders of the Company and (iii) does not and
will not violate any law, any order of any court or other agency of government,
the Memorandum of Association of the Company or the Amended and Restated
Bye-laws of the Company, as amended, or any stock exchange rule or regulation,
or any provision of any indenture, agreement or other instrument to which the
Company or any of its properties or assets is bound, or conflict with, result in
a breach of or constitute (with due notice or lapse of time or both) a default
under any such indenture, agreement or other instrument, or result in the
creation or imposition of, or give rise to, any lien, charge, restriction,
claim, encumbrance or adverse penalty of any nature whatsoever pursuant to any
such indenture, agreement or other instrument.

 

(b)                                 The Investor represents and warrants that
this Agreement and the performance by the Investor of its obligations hereunder
(i) has been duly authorized, executed and delivered by the Investor, and is a
valid and binding obligation of such Investor, enforceable against such Investor
in accordance with its terms, (ii) does not require approval by any owners or
holders of any equity interest in the Investor (except as has already been
obtained) and (iii) does not and will not violate any law, any order of any
court or other agency of government, the charter or other organizational
documents of the Investor, as amended, or any provision of any agreement or
other instrument to which the Investor or any of its properties or assets is
bound, or conflict with, result in a breach of or constitute (with due notice or
lapse of time or both) a default under any such agreement or other instrument,
or result in the creation or imposition of, or give rise to, any lien, charge,
restriction, claim, encumbrance or adverse penalty of any nature whatsoever
pursuant to any such agreement or instrument.

 

Section 1.2.                                 Interests in Securities and Other
Indebtedness of the Company.  The Investor hereby represents and warrants that,
as of the date hereof, it and its Affiliates (as such term is hereinafter
defined) are, collectively, the “economic owners” (as such term is hereinafter
defined) of such number of Common Shares (the “Shares”) as are accurately and
completely set forth (including, without limitation, as to the form of
ownership) on Schedule A, and neither the Investor nor any of its Affiliates
economically own any other securities of the Company or any other indebtedness
of  the Company or any of its subsidiaries.  Neither the Investor nor any of its
Affiliates beneficially own, or have any rights, options or agreements to
acquire any debt securities of the Company or any other indebtedness of the
Company or any of its subsidiaries.

 

Section 1.3.                                 Defined Terms.  For purposes of
this Agreement:

 

(a)                                 “Affiliate”  has the meaning set forth in
Rule 12b-2 promulgated by the Securities and Exchange Commission (the “SEC”)
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”).  
For the avoidance of doubt, Pamplona Capital Partners III, L.P. and Pamplona
Capital Management and their respective Affiliates shall be considered
Affiliates of

 

2

--------------------------------------------------------------------------------


 

the Investor, and the Investor (and only the Investor) shall be responsible for
any breach of this Agreement by its Affiliates.

 

(b)                                 The terms “beneficial owner” and
“beneficially own” have the same meanings as set forth in Rule 13d-3 promulgated
by the SEC under the Exchange Act.  The terms “economic owner”, “economic
ownership” and “economically own” shall have the same meanings as “beneficial
owner” and “beneficially own,” except that a person will also be deemed to
economically own and to be the economic owner of (i) all securities which such
person has the right to acquire pursuant to the exercise of any rights in
connection with any securities or any agreement, arrangement or understanding,
or upon the exercise of conversion rights, exchange rights, warrants, options or
otherwise, regardless of when such rights may be exercised and whether they are
conditional, (ii) all securities in which such person has any economic interest,
including, without limitation, pursuant to a cash settled call option, cash
settled total return swap transaction or other swap, derivative security,
contract, “synthetic” ownership arrangement or other instrument, (iii) all
securities beneficially owned by any member of a group (within the meaning of
Section 13(d)(3) of the Exchange Act) of which such person is a member, in each
case, whether such securities, rights or interests are held by such person
directly or indirectly, through any contract, arrangement, understanding,
relationship or otherwise.

 

(c)                                  The “Standstill Period” means the period
from the date of this Agreement through the earliest of (i) the date that is the
18 month anniversary of the date hereof, (ii) the Company failing to (A) appoint
the 2013 Director Designee to the Board within two business days of the date of
this Agreement or (B) include the 2013 Director Designee on its slate of
directors nominated for election at the 2013 annual meeting of shareholders, or
(iii) the date that is 30 days prior to the last day of the advance notification
period for the Company’s 2014 annual meeting of shareholders if the Company
fails to announce that it will be including on the Company’s slate of directors
nominated for election at such annual meeting of shareholders the 2013 Director
Designee and, subject to Section 2.1(b), the 2014 Director Designee on which the
Company and the 2013 Director Designee have agreed (other than, in each of cases
(ii) and (iii), as a result of the 2013 Director Designee’s or 2014 Director
Designee’s refusal or inability to serve).

 

(d)                                 The “Standstill Threshold” means 14.99%.

 

ARTICLE II

 

COVENANTS

 

Section 2.1.                                 Directors.  (a)  During the
Standstill Period, the Company shall not increase the size of the Board in
excess of eight members, and shall not decrease the size of the Board if such
decrease would result in the elimination of one or both of the Director
Designees.

 

(i)                                     The Company agrees that the Board will:

 

(1)                                 at the 2013 and 2014 annual meetings of
shareholders, nominate the 2013 Director Designee (other than in the case of his
refusal or inability to serve, in which case, the Company shall nominate his/her
substitute chosen in accordance with Section 2.1(a)(iii)),

 

3

--------------------------------------------------------------------------------


 

together with the other persons included in the Company’s slate of nominees for
election as director at such 2013 and 2014 annual meetings, as a director of the
Company, in each case with a term expiring at the Company’s next annual meeting;
provided, however, that as a condition to such nomination such Director Designee
shall agree to comply with all policies, codes of conduct and codes of ethics
applicable to all of the Company’s directors, including without limitation the
Company’s Code of Business Conduct and the Company’s Board Guidelines on
Significant Corporate Governance Issues, and to provide information regarding
such Director Designee that is required to be disclosed for candidates for
directors and directors in a proxy statement under the federal securities laws
of the United States of America and/or applicable New York Stock Exchange
rules and regulations, information required by the Company’s Board Guidelines on
Significant Corporate Governance Issues and such other customary information as
reasonably requested by the Company; and

 

(2)                                 recommend that the shareholders of the
Company vote to elect the 2013 Director Designee as a director of the Company at
the Company’s 2013 and 2014 annual meetings of shareholders.

 

(ii)                                  The Company shall use its reasonable best
efforts (which shall include the solicitation of proxies) to obtain the election
of the 2013 Director Designee at the Company’s 2013 and 2014 annual meetings of
shareholders (it being understood that such efforts shall be not less than the
efforts used by the Company to obtain the election of any other independent (as
determined under Section 303A of the New York Stock Exchange’s Listed Company
Manual) director nominee nominated by it to serve as a director on the Board at
the respective meeting).

 

(iii)                               The Company agrees that if the 2013 Director
Designee is not elected at each of the Company’s 2013 or 2014 annual meetings of
shareholders or resigns as a director or refuses or is otherwise unable to serve
as a director at any time during the Standstill Period, including as a result of
death or disability, the Investor and the Company shall each use their
respective reasonable best efforts to reach agreement with respect to the
identity of a substitute person who shall be independent of the Investor and
would be considered an independent director of the Company under Section 303A of
the New York Stock Exchange’s Listed Company Manual.  If, notwithstanding their
respective reasonable best efforts, the Company and the Investor are unable to
agree on the identity of a substitute person, then any individual selected by
the Company from a list of individuals agreed between the Investor and the
Company prior to the date of this Agreement (the “List”) shall be deemed to be
approved by the Investor for purposes of this Agreement.  Such individual will
be appointed to serve as the 2013 Director Designee for the remainder of such
2013 Director Designee’s term (or in the case of the 2013 Director Designee not
being elected at either the Company’s 2013 or 2014 annual meeting of
shareholders, for the term that such 2013 Director Designee would have been
elected to had such 2013 Director Designee been elected at such meeting).  For
the avoidance of doubt, references to the 2013 Director Designee shall be deemed
to also refer to such replacement director.

 

4

--------------------------------------------------------------------------------


 

(iv) The Company shall ensure that the 2013 Director Designee receives
substantially similar compensation and other benefits (including director
insurance and indemnity) made available to any other independent (as determined
under Section 303A of the New York Stock Exchange’s Listed Company Manual)
director of the Company.

 

(b)                                 (i)            If the Investor owns
beneficially at least 5% of the issued and outstanding Common Shares as of the
date that is 30 days prior to the last day of the advance notification period
for the Company’s 2014 annual meeting of shareholders (and subject to
satisfaction by the 2014 Director Designee of the conditions described in the
proviso to Section 2.1(a)(i)(1)), the Board will:

 

(1)                                 at the 2014 annual meeting of shareholders,
nominate the 2014 Director Designee (other than in the case of his refusal or
inability to serve, in which case, the Company shall nominate his/her substitute
chosen in accordance with Section 2.1(b)(iv)), together with the other persons
included in the Company’s slate of nominees for election as director at such
2014 annual meeting (including the 2013 Director Designee), as a director of the
Company to replace the retiring Class II director, with a term expiring at the
Company’s next annual meeting; and

 

(2)                                 recommend that the shareholders of the
Company vote to elect the 2014 Director Designee as a director of the Company at
the Company’s 2014 annual meeting of shareholders.

 

(ii)                                  The Company and the 2013 Director Designee
shall each use their respective reasonable best efforts to reach agreement with
respect to the identity of the 2014 Director Designee.  If, notwithstanding
their respective reasonable best efforts, the Company and the 2013 Director
Designee are unable to agree on the identity of the 2014 Director Designee, then
an individual from the List selected by the Company shall be deemed to be
approved by the 2013 Director Designee for purposes of this Agreement and shall
be nominated by the Company as the 2014 Director Designee.

 

(iii)                               The Company shall use its reasonable best
efforts (which shall include the solicitation of proxies) to obtain the election
of the 2014 Director Designee at the Company’s 2014 annual meeting of
shareholders (it being understood that such efforts shall be not less than the
efforts used by the Company to obtain the election of any other independent (as
determined under Section 303A of the New York Stock Exchange’s Listed Company
Manual) director nominee nominated by it to serve as a director on the Board at
the 2014 annual meeting).

 

(iv)                              The Investor agrees that if the 2014 Director
Designee is not elected at the Company’s 2014 annual meeting of shareholders or
resigns as a director or refuses or is otherwise unable to serve as a director
at any time during the Standstill Period, including as a result of death or
disability, the Company and the 2013 Director Designee shall each use their
respective reasonable best efforts to reach agreement with respect to the
identity of a substitute person who shall be independent of the Investor and
would be considered an independent director of the

 

5

--------------------------------------------------------------------------------


 

Company under Section 303A of the New York Stock Exchange’s Listed Company
Manual.  If, notwithstanding their respective reasonable best efforts, the
Company and the 2013 Director Designee are unable to agree on the identity of a
substitute person, then any individual selected by the Company from the List
shall be deemed to be approved by the 2013 Director Designee for purposes of
this Agreement.  Such individual will be appointed as the 2014 Director Designee
for the remainder of such 2014 Director Designee’s term (or in the case of the
2014 Director Designee not being elected at the Company’s 2014 annual meeting of
shareholders, for the term that such 2014 Director Designee would have been
elected to had such 2014 Director Designee been elected at such meeting).  For
the avoidance of doubt, references to the 2014 Director Designee shall be deemed
to also refer to such replacement director.

 

(v) The Company shall ensure that the 2014 Director Designee receives
substantially similar compensation and other benefits (including director
insurance and indemnity) made available to any other independent (as determined
under Section 303A of the New York Stock Exchange’s Listed Company Manual)
director of the Company.

 

Section 2.2.                                 Voting Provisions.  During the
Standstill Period, the Investor, together with its Affiliates, will cause all
Common Shares for which they have the right to vote to be present for quorum
purposes at any meeting of shareholders (including any adjournments or
postponements thereof), and, at any such meeting or in response to any consent
solicitation will vote or consent (a) in favor of each director nominated and
recommended by the Board for election at any such meeting or in any such consent
solicitation, as applicable, (b) against any shareholder nominations for
director which are not approved and recommended by the Board for election at any
such meeting or in any such consent solicitation, as applicable; and (c) with
respect to all other matters, other than Extraordinary Matters, in accordance
with the recommendation of the majority of the non-management directors of the
Board.  “Extraordinary Matter” means (i) any merger, amalgamation,
consolidation, share exchange (including any exchange offer or tender offer),
recapitalization, or other business combination, in each case as a result of
which the holders of the Common Shares of the Company immediately prior to the
consummation of such transaction would cease to own at least a majority of the
issued and outstanding shares of common stock of the resulting company (or, if
such resulting company is a subsidiary, then the ultimate parent company);
(ii) any acquisition or disposition requiring the approval of the Company’s
shareholders under the New York Stock Exchange’s Listed Company Manual or the
Amended and Restated Bye-laws of the Company; (iii) any authorization of the
issuance of capital stock of the Company (other than in connection with the
Company’s employee compensation or benefit plans) for which approval of the
Company’s shareholders is sought; (iv) any liquidation, dissolution or sale of
all or substantially all of the assets of the Company; (v) any amendment to, or
repeal or adoption of, any provision of the Memorandum of Association of the
Company or the Amended and Restated Bye-laws of the Company; or
(vi) ratification of any shareholder rights plan (including any extension or
replacement of the Rights Agreement) that has an expiration date that is later
than the end of the Standstill Period (as defined herein).

 

Section 2.3.                                 Actions by the Investor.  The
Investor agrees that, during the Standstill Period, neither it nor any of its
Affiliates will, unless specifically requested or authorized in writing by a
resolution of the Board, directly or indirectly:

 

6

--------------------------------------------------------------------------------


 

(a)                                 purchase or cause to be purchased or
otherwise acquire or agree to acquire or maintain at any time any direct or
indirect economic ownership of any (i) Common Shares, if in any such case,
immediately after the taking of such action the Investor, together with its
Affiliates, would, in the aggregate, economically own more than the applicable
Standstill Threshold of the then issued and outstanding Common Shares (it being
understood that the Company has, prior to the date hereof, taken action pursuant
to the Rights Agreement to exempt the Investor from being an “Acquiring Person”
as a result of this Agreement, provided that the Investor, together with its
Affiliates, does not at any time economically own more than the applicable
Standstill Threshold of the then issued and outstanding Common Shares),
(ii) other securities issued by the Company, provided that the Investor,
together with its Affiliates, shall be entitled to economically own, in the
aggregate, not more than (A) 14.99% of any new series of common stock or
preferred stock (except as otherwise provided in the Rights Agreement) issued by
the Company, provided that the Investor, together with its Affiliates, shall be
subject to all of the limitations described in this Section 2.3 with respect to
such stock with all references to Common Shares being deemed to refer instead to
such series of common stock or preferred stock, and (B) 9.99% of any series of
public indebtedness of the Company, provided that the Investor, together with
its Affiliates, shall (x) be subject to all of the limitations described in this
Section 2.3 with respect to such indebtedness, with all references to Common
Shares being deemed to refer instead to such series of indebtedness, (y) not,
directly or indirectly, (I) enforce or seek to enforce any covenant of the
relevant securities, the related indenture(s) or any other documents,
instruments or agreements relating to or setting forth the terms applicable to
such securities (collectively, the “Debt Documents”) or exercise or seek to
exercise any rights or remedies they may have under the Debt Documents,
applicable law or otherwise against the Company, any subsidiary thereof or any
of their respective assets, in each case, other than a covenant, right or remedy
relating to the payment of interest or principal by the Company to the Investor
pursuant to such securities if the Investor were treated differently from other
holders with respect to the payment of interest or principal pursuant to such
securities  (any such action described in this clause (I), a “Debt Enforcement
Action”), (II) cause or instruct the trustee(s) or agent(s) in respect of, or
other representative for holders of, such securities to take any Debt
Enforcement Action, or (III) otherwise vote in favor of or support or encourage
any other person or entity in respect of  any Debt Enforcement Action, and (z) 
provide its timely consent to any amendment, waiver or consent to any Debt
Document sought by the Company or any of its subsidiaries, so long as consent to
such amendment, waiver or consent is or would (after the giving of consent
thereto by the Investor and its Affiliates) be received from a majority of the
holders of the applicable series of securities, or (iii) any other indebtedness
of or claims against the Company or any of its subsidiaries;

 

(b)                                 form, join in or in any other way
participate in a “partnership, limited partnership, syndicate or other group”
(other than any group consisting solely of the Investor and its Affiliates)
within the meaning of Section 13(d)(3) of the Exchange Act with respect to the
Common Shares or deposit any Common Shares in a voting trust or similar
arrangement or subject any Common Shares to any voting agreement or pooling
arrangement, or grant any proxy with respect to any Common Shares (other than to
a designated representative of the Company pursuant to a proxy solicitation on
behalf of the Board), other than solely with one or more Affiliates of the
Investor with respect to the Shares and any other Common Shares acquired in
compliance with paragraph (a) above or to the extent such a group may be deemed
to result with the Company or any of its Affiliates as a result of this
Agreement;

 

7

--------------------------------------------------------------------------------


 

(c)                                  solicit proxies or written consents of
shareholders, or conduct any binding or nonbinding referendum with respect to
Common Shares, or make, or in any way participate in, any “solicitation” of any
“proxy” within the meaning of Rule 14a-1 promulgated by the SEC under the
Exchange Act (but without regard to the exclusion set forth in
Rule 14a-1(l)(2)(iv) from the definition of “solicitation”) to vote any Common
Shares with respect to any matter, or become a participant in any contested
solicitation for the election of directors with respect to the Company (as such
terms are defined or used in the Exchange Act and the Rules promulgated
thereunder), other than a solicitation or action as a participant in support of
the voting obligations of the Investor and its Affiliates pursuant to
Section 2.2;

 

(d)                                 seek to call, or to request the call of, or
call a special meeting of the shareholders of the Company (or any class or
series thereof), or seek to make, or make, a shareholder proposal (whether
pursuant to Rule 14a-8 under the Exchange Act or otherwise) at any meeting of
the shareholders of the Company (or any class or series thereof), or make a
request for a list of the Company’s shareholders or debtholders of any class or
series, or seek election to the Board, seek to place a representative on the
Board or seek the removal of any director from the Board, or otherwise acting
alone, or in concert with others, seek to control or influence the governance or
policies of the Company (provided that the foregoing shall not be deemed to
prohibit or otherwise restrict the Investor or its Affiliates from having
private conversations with members of the Board or the Company’s management if
such conversations are not required to be reported with the SEC or otherwise
publicly disclosed and are not publicly disclosed);

 

(e)                                  effect or seek to effect (including,
without limitation, by entering into any discussions, negotiations, agreements
or understandings, whether or not legally enforceable, with any third person),
offer or propose (whether publicly or otherwise) to effect, or cause or
participate in, or in any way assist or facilitate any other person to effect or
seek, offer or propose (whether publicly or otherwise) to effect or participate
in, (i) any acquisition of any securities (or economic ownership thereof), or
any material assets or businesses of the Company or any of its subsidiaries,
except purchases of Common Shares or any new series of common or preferred stock
pursuant to the limits specified in paragraph (a) above, provided that the
Investor shall be permitted to submit proposals for material assets or
businesses of the Company if (A) the applicable assets or businesses are the
subject of a Board-initiated bid process (it being understood that the Investor
shall be required to comply with any rules and procedures established by the
Company or its representatives and generally applicable to bidders in any such
bid process, if any) or (B) the applicable assets or businesses are the subject
of a process initiated by a third party which has not in any way been proposed,
assisted or facilitated by the Investor or its Affiliates and in connection with
which the Company has entered into discussions (other than discussions solely
intended to clarify elements of such third party proposal for purposes of
evaluating whether to endorse or oppose such third party proposal) or has
otherwise entered into negotiations with respect to any such sale of material
assets or businesses of the Company or pursued any such potential sale (it being
understood that the Investor shall be required to comply with any rules and
procedures established by the Company or its representatives and generally
applicable to bidders in any such bid process, if any), or (ii) any tender offer
or exchange offer, merger, amalgamation, acquisition, share exchange or other
business combination involving the Company or any of its subsidiaries, or any
recapitalization, restructuring, liquidation, disposition, dissolution or other
extraordinary transaction with respect to the Company or any of its subsidiaries
or any material portion of its or their businesses, provided that the Investor
shall be permitted to submit proposals for any such

 

8

--------------------------------------------------------------------------------


 

transactions if (A) the applicable transaction is the subject of a
Board-initiated bid process (it being understood that the Investor shall be
required to comply with any rules and procedures established by the Company or
its representatives and generally applicable to bidders in any such bid process,
if any) or (B) the applicable transaction is the subject of a process initiated
by a third party which has not in any way been proposed, assisted or facilitated
by the Investor or its Affiliates and in connection with which the Company has
entered into discussions (other than discussions solely intended to clarify
elements of such third party proposal for purposes of evaluating whether to
endorse or oppose such third party proposal) or has otherwise entered into
negotiations with respect to any such transaction or pursued any such potential
transaction (it being understood that the Investor shall be required to comply
with any rules and procedures established by the Company or its representatives
and generally applicable to bidders in any such bid process, if any);

 

(f)                                   publicly disclose, or cause or facilitate
the public disclosure (including without limitation the filing of any document
or report with the SEC or any other governmental agency or any disclosure to any
journalist, member of the media or securities analyst) of, any intent, purpose,
plan or proposal to obtain any waiver or amendment of, or consent under, any of
the provisions of Sections 2.2 or 2.3, or otherwise (i) request any waiver or
amendment of, or consent under, any provision of this Agreement or (ii) bring
any action or otherwise act to contest the validity of Section 2.2 or 2.3 or
seek a release from the restrictions or obligations contained in Section 2.2 or
2.3;

 

(g)                                  make or issue or cause to be made or issued
any disclosure, announcement or statement (including without limitation the
filing of any document or report with the SEC or any other governmental agency
or any public or private disclosure to any journalist, member of the media or
securities analyst) (i) in support of any solicitation described in paragraph
(c) above (other than solicitations on behalf of the Board), (ii) in support of
any matter described in paragraph (d) above, (iii) concerning any potential
matter described in paragraph (e) above or (iv) negatively commenting upon the
Company, including the Company’s corporate strategy, business, corporate
activities or management or any member of the Board or member of management of
the Company or its Affiliates or which is inconsistent with the Press Release
(as such term is hereinafter defined); provided that the foregoing shall not
restrict the Investor from responding, without elaboration, either “Yes” or “No”
to an unsolicited direct question regarding whether they voted or intend to vote
their Common Shares in favor of any Extraordinary Matter subject to a vote
(provided that the Investor shall not be permitted to engage in any further
discussions on the matter or to provide any explanations for their “Yes” or “No”
response); or

 

(h)                                 enter into any discussions, negotiations,
agreements or understandings with any Person with respect to the foregoing or
advise, assist, encourage, support or seek to persuade others to take any action
with respect to any of the foregoing.

 

Section 2.4.                                 Additional Representations by the
Investor.  The Investor represents that, as of the date of this Agreement, the
Investor and its Affiliates are not engaged in any discussions or negotiations
and do not have any agreements or understandings, whether or not legally
enforceable, with any other entity concerning the acquisition of economic
ownership of the Common Shares or any other securities issued by the Company.

 

9

--------------------------------------------------------------------------------


 

Section 2.5.                                 Rights Agreement.  The Company
hereby confirms that it has taken action pursuant to the Rights Agreement to
exempt the Investor from being an “Acquiring Person” as a result of this
Agreement or the acquisition of additional Common Shares and agrees that it
shall exempt the Investor from being an “Acquiring Person” under any extension
of, amendment to, or other agreement adopted in place of the Rights Agreement,
in each case as a result of acquiring additional Common Shares to the extent
permitted by this Agreement; provided that in no event shall the Investor
acquire Beneficial Ownership (as defined in the Rights Agreement) of Common
Shares in excess of the Standstill Threshold.

 

Section 2.6.                                 Strategic Review.  The Company
hereby agrees that it will include in the Press Release (as defined below) an
announcement that the Board will evaluate strategies to enhance shareholder
value, including optimizing the Company’s capital structure, reviewing its mix
of businesses and improving operating performance, and will hire an independent
financial advisory firm of international reputation to assist it in these
efforts.  The Board shall not be restricted in the scope of alternatives it may
evaluate. The Company’s evaluation shall commence promptly and is expected to be
completed by the end of the summer of 2013.

 

Section 2.7.                                 Publicity.  Promptly after the
execution of this Agreement, the Company and the Investor will issue a joint
press release in the form attached hereto as Schedule B (the “Press Release”),
and the Company will file a Current Report on Form 8-K with the SEC within four
business days of the date hereof.  Any public statement or comment by the
Company or the Investor regarding this Agreement or the matters addressed herein
shall be consistent with the Press Release.

 

Section 2.8.                                 Claims.   The Investor represents
and warrants that, as of the date hereof and to its knowledge, neither the
Investor nor any of its Affiliates have any claims against the Company or any of
its subsidiaries.  The Company represents and warrants that, as of the date
hereof and to its knowledge, neither the Company nor any of its Affiliates have
any claims against the Investor.

 

ARTICLE III

 

OTHER PROVISIONS

 

Section 3.1.                                 Specific Performance; Remedies. 
(a)  Each party hereto hereby acknowledges and agrees, on behalf of itself and
its Affiliates, that irreparable harm would occur in the event any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached.  It is accordingly agreed that the
parties will be entitled to specific relief hereunder, including, without
limitation, an injunction or injunctions to prevent and enjoin breaches of the
provisions of this Agreement and to enforce specifically the terms and
provisions hereof in the Chancery Court of Delaware or if such court does not
accept jurisdiction then any federal court in the State of Delaware, in addition
to any other remedy to which they may be entitled at law or in equity.  Any
requirements for the securing or posting of any bond with such remedy are hereby
waived.

 

10

--------------------------------------------------------------------------------


 

(b)           Each party hereto agrees, on behalf of itself and its Affiliates,
that any actions, suits or proceedings arising out of or relating to this
Agreement or the transactions contemplated hereby will be brought solely and
exclusively in the Chancery Court of Delaware, or if such court does not accept
jurisdiction then any federal court in the State of Delaware (and the parties
agree not to commence any action, suit or proceeding relating thereto except in
such courts), and further agrees that service of any process, summons, notice or
document by U.S. registered mail to the respective addresses set forth in
Section 3.3 will be effective service of process for any such action, suit or
proceeding brought against any party in any such court.  Each party, on behalf
of itself and its Affiliates, irrevocably and unconditionally waives any
objection to the laying of venue of any action, suit or proceeding arising out
of this Agreement or the transactions contemplated hereby, in the Chancery Court
of Delaware or if such court does not accept jurisdiction then the federal
courts in the State of Delaware, and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such action, suit or proceeding brought in any such court has been brought
in an improper or inconvenient forum.

 

Section 3.2.           Entire Agreement.  This Agreement contains the entire
understanding of the parties with respect to the subject matter hereof and may
be amended only by an agreement in writing executed by the parties hereto.

 

Section 3.3.           Notices.  All notices, consents, requests, instructions,
approvals and other communications provided for herein and all legal process in
regard hereto shall be in writing and shall be deemed validly given, made or
served, if (a) given by telecopy, when such telecopy is transmitted to the
telecopy number set forth below and the appropriate confirmation is received or
(b) if given by any other means, when actually received during normal business
hours at the address specified in this subsection:

 

if to the Company:

 

Nabors Industries Ltd.
Crown House Second Floor

4 Par-la-Ville Road

Hamilton, HM08

Bermuda
Facsimile:  441-292-1334
Attention:  Mark D. Andrews, Corporate Secretary

 

with a copy to:

 

Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, NY 10019
Facsimile:  (212) 403-2000
Attention:  Daniel A. Neff

David E. Shapiro

 

11

--------------------------------------------------------------------------------


 

if to the Investor:

 

PHM Investment (USD) 1 S.à.r.l.

68-70, boulevard de la Pétrusse

L-2320 Luxembourg

Telephone: +352 26 49 65 40

Facsimile:  +352 26 49 65 64

Attention:  Board of Managers

 

with a copy to:

 

Pamplona Capital Management LLP

25 Park Lane

London W1K 1RA

United Kingdom

Facsimile:  +44 20 7495 3909
Attention:  Alexander M. Knaster

Kevin O’Flaherty

 

with a copy to:

 

Schulte Roth & Zabel LLP

919 Third Avenue

New York, NY 10022

Facsimile:  (212) 593-5955

Attention:  Marc Weingarten, Esq.

David E. Rosewater, Esq.

 

Section 3.4.           Governing Law.  This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Delaware,
without regard to any conflict of laws provisions thereof.

 

Section 3.5.           Further Assurances.  Each party agrees to take or cause
to be taken such further actions, and to execute, deliver and file or cause to
be executed, delivered and filed such further documents and instruments, and to
obtain such consents, as may be reasonably required or requested by the other
parties in order to effectuate fully the purposes, terms and conditions of this
Agreement.

 

Section 3.6.           Third-Party Beneficiaries.  This Agreement shall inure to
the benefit of and be binding upon the parties hereto and their respective
successors and assigns, and nothing in this Agreement is intended to confer on
any person other than the parties hereto or their respective successors and
assigns, any rights, remedies, obligations or liabilities under or by reason of
this Agreement.

 

Section 3.7.           Counterparts.  This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

12

--------------------------------------------------------------------------------


 

Section 3.8            Interpretation.  Each of the parties hereto acknowledges
that it has been represented by counsel of its choice throughout all
negotiations that have preceded the execution of this Agreement, and that it has
executed the same with the advice of said counsel.  Each party and its counsel
cooperated and participated in the drafting and preparation of this Agreement
and the documents referred to herein, and any and all drafts relating thereto
exchanged among the parties shall be deemed the work product of all of the
parties and may not be construed against any party by reason of its drafting or
preparation.  Accordingly, any rule of law or any legal decision that would
require interpretation of any ambiguities in this Agreement against any party
that drafted or prepared it is of no application and is hereby expressly waived
by each of the parties hereto.

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, or
caused the same to be executed by its duly authorized representative as of the
date first above written.

 

 

NABORS INDUSTRIES LTD.

 

 

 

 

 

 

By:

/s/ Mark D. Andrews

 

 

Name: Mark D. Andrews

 

 

Title: Corporate Secretary

 

 

 

 

 

 

PHM Investment (USD) 1 S.à.r.l.

 

 

 

 

 

 

By:

/s/ Raphail Poncelet

 

 

Name: Raphail Poncelet

 

 

Title: Authorized Signatory

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

The Investor and its Affiliates beneficially own, in the aggregate,
27,002,322Common Shares.    The number of Common Shares economically owned by
the Investor and its Affiliates is set forth below.

 

Investor

 

Common Shares

 

PHM Investment (USD) 1 S.à.r.l.

 

25,602,322

 

 

 

 

 

Affiliates

 

Common Shares

 

Alexander M. Knaster

 

1,400,000

 

 

--------------------------------------------------------------------------------


 

SCHEDULE B

 

NABORS TO NOMINATE NEW INDEPENDENT DIRECTORS TO BOARD
AT 2013 AND 2014 ANNUAL GENERAL MEETINGS OF SHAREHOLDERS

 

Reaches Agreement with Pamplona

 

Hamilton, Bermuda and New York — [DATE] — Nabors Industries Ltd. (NYSE: NBR)
(“Nabors”) and PHM Investment (USD) 1 S.à.r.l., managed by Pamplona Capital
Management LLP (“Pamplona”), today announced that Nabors has agreed to nominate
a mutually agreed upon independent director for election to the Nabors Board of
Directors at the Company’s 2013 and 2014 annual general meetings of
shareholders.  Nabors and Pamplona have also agreed that the 2013 nominee and
Nabors will mutually agree on a second independent director who will be
nominated at the Company’s 2014 annual general meeting of shareholders.  The
2013 nominee has already been appointed to the Board, as detailed in Nabors’
concurrent press release.  Pamplona and its affiliates are currently Nabors’
largest shareholders, owning approximately 9.3% of the outstanding shares.

 

Anthony G. Petrello, President and Chief Executive Officer of Nabors, commented,
“We are pleased to have reached this beneficial agreement following a series of
constructive discussions with Pamplona.  Today’s announcement enables us to add
new and qualified independent directors to our Board and to continue executing
on our strategic plan to create value for our shareholders.  The Board is also
evaluating strategies to enhance shareholder value, including optimizing the
Company’s capital structure, reviewing its mix of businesses and improving
operating performance with the assistance of an independent financial advisory
firm of international reputation.  We remain confident that our quality asset
base, diverse product lines and geography, global infrastructure and talented
employee base uniquely position us for the long-term.”

 

Alex Knaster, Chairman of Pamplona Capital Management, said, “We believe that
the agreement reached will provide new independent voices and perspectives to
Nabors’ Board and will improve the focus on maximizing shareholder value.  We
are pleased with the Board’s commitment to conduct a strategic review and look
forward to continued constructive interaction with Nabors.”

 

Nabors and Pamplona also announced that, pursuant to their agreement, Pamplona
will receive an exemption from Nabors’ shareholder rights plan, allowing the
fund to acquire up to 14.99% of Nabors’ common shares.  Additionally, Pamplona
has agreed, among other items, to vote its shares in support of all of the
Board’s director nominees at the Company’s 2013 and 2014 annual meetings.

 

Details of the agreement can be found in Nabors’ 8-K, filed today with the U.S.
Securities and Exchange Commission.

 

About Nabors Industries Ltd.

 

The Nabors companies own and operate approximately 474 land drilling rigs
throughout the world and approximately 548 land workover and well servicing rigs
in North America. 

 

--------------------------------------------------------------------------------


 

Nabors’ actively marketed offshore fleet consists of 36 platform rigs, 12 jackup
units and 4 barge rigs in the United States and multiple international markets.
In addition, Nabors is one of the largest providers of hydraulic fracturing,
cementing, nitrogen and acid pressure pumping services with approximately
805,000 hydraulic horsepower currently in service.  Nabors also manufactures top
drives and drilling instrumentation systems and provides comprehensive oilfield
hauling, engineering, civil construction, logistics, and facilities maintenance
and project management services.  Nabors participates in most of the significant
oil and gas markets in the world.

 

About Pamplona Capital Management

 

Pamplona Capital Management is a specialist investment manager established in
2005 that provides an alternative investment platform across private equity,
fund of hedge funds and single manager hedge fund investments. Pamplona manages
over $6 billion in assets for a variety of clients including public pension
funds, international wealth managers, multinational corporations, family offices
and funds of hedge funds. Pamplona is currently managing its third private
equity fund, Pamplona Capital Partners III, LP, which was raised in 2011 and has
committed capital of Euro 2.0 billion. Pamplona invests long-term capital across
the capital structure of its portfolio companies in both public and private
market situations.  Pamplona invests primarily in Europe and North America.

 

Forward Looking Statements

 

The information above includes forward-looking statements within the meaning of
the Securities Act of 1933 and the Securities Exchange Act of 1934. Such
forward-looking statements are subject to certain risks and uncertainties, as
disclosed by Nabors from time to time in its filings with the Securities and
Exchange Commission.  These statements are also subject to risks and
uncertainties relating to each party’s compliance with the terms of the
agreement between Nabors and Pamplona, the Board’s ability to successfully
identify, evaluate and implement strategies to enhance shareholder value.  As a
result of these factors, Nabors’ actual results may differ materially from those
indicated or implied by such forward-looking statements.  Nabors does not
undertake to update these forward-looking statements.

 

CONTACTS:

 

For further information regarding Nabors, please contact Dennis A. Smith,
Director of Corporate Development & Investor Relations, at 281-775-8038. To
request investor materials, contact Nabors’ corporate headquarters in Hamilton,
Bermuda at 441-292-1510 or via email at mark.andrews@nabors.com.

 

For further information regarding Pamplona, please contact Kevin O’Flaherty,
Chief Financial Officer of Pamplona, at  +44 20 7079 8009

 

--------------------------------------------------------------------------------